DETAILED ACTION
Claims 1, 4-12, 16-19 and 21-26 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Arguments
The Applicant argues (see page 13) that claims 1, 4-12, and 16-19 are directed to an apparatus (i.e., a collection device) and not mental processes. As such, the Applicant respectfully submits that claims 1, 4-13, and 16-19 are directed to statutory subject matter.
In response to the Applicant’s argument, the Examiner respectfully disagrees. The steps recited in claim 1 merely comprise of collecting or observing information, determining information or values, comparing information and determining or judging that the quality of the home network is poor, which are mental processes (abstract idea). In response to the Applicant’s assertion that the claims are directed to an apparatus (i.e., a collection device), claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer (collection device/processor/memory) do not render an abstract idea eligible and implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application. Therefore, the rejection under 35 U.S.C. 101 is maintained.

In response to the Applicant’s argument (see page 14), with respect to the rejection under 35 U.S.C. 103, the rejection under 35 U.S.C. 103 has been withdrawn in view of the amendments made to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, 16-19 and 21-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1, 21 and 22 satisfy the Step 1 because the claims are machines.
In Step 2A prong 1, the claim 1 recites “collect, in the carrier network, a first parameter value of a network key performance indicator (KPI) parameter…determine a baseline threshold based on third parameter values…,  determine, using the first parameter value…compare a first network quality represented by the second parameter value…determine that quality of the home network is poor when…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human observes (collects) data associated with the experience quality within certain time periods and can compare data such as a customer experience index to threshold and identify or determine parameter values based on the comparison. A human can also compare network quality to a threshold and make a decision of whether the network is poor based on the comparison. The steps in the claim merely involve the observation (observing or collecting data), evaluation (determining and comparing data) and judgement (judging that the network is poor based on the evaluation) of data, which are performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claims 21 and 22 recite similar collecting, determining and comparing steps and therefore, are also directed to the abstract idea.
In Step 2A prong 2, the judicial exception is not integrated into a practical application because processor and non-transitory computer readable medium, as recited in claims, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the collecting step, as recited in claims 1, 21 and 22, is mere data gathering of data for use in the claimed process and therefore, the collecting step is an insignificant extra-solution activity and does not add meaningful limitation to the abstract idea.
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor and non-transitory computer readable medium are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. 
Regarding claims 4-12, 16, 19, 23 and 26, claims 4-12, 16, 19, 23 and 26 recite additional determining steps, sorting steps, dividing step and comparing steps.  However, these steps can also be performed by a human. Therefore, they are directed to the abstract idea recited in claims 1, 21 and 22. The claims also recite video stalling time ratio, video stalling user quantity ratio, video mean opinion score, and network latency and/or a network packet loss rate. However, these elements are merely data collected or data used in the collecting or determining steps and do not add meaningful limitation to the abstract idea.
Regarding claims 17-18 and 24-25, claims 17-18 and 24-25 recite the additional elements “optical line terminal (OLT)” and “core router”. However, these elements are well-understood, routine and conventional as disclosed by Katsurai et al. (U.S. PGPub 2013/0294464) (Katsurai, see paragraph 0058 where a conventional optical line terminal) and Ko et al. (U.S. PGPub 2013/0091250)(Ko, see paragraph 0009 where in the conventional sensor network, a gateway or a router serves a function of delivering data). Therefore, claims 17-18 and 24-25  do not provide a meaningful limitation to the abstract idea. The elements recited in claims 1, 4-12, 16-19 and 21-26, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1, 4-12, 16-19 and 21-26 are not eligible.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2014/0355439, which describes end-to-end quality of service optimization and reporting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443